HERETOFORE, because of the failure of the plaintiffs in error to comply with the provisions of Rule 112 *Page 366 
R.C.P. Colo., concerning the preparation and certification of the record on error, in the particulars set forth in the opinion herein, reported in 109 Colorado Reports, page 476 (126 P.2d 502), we ordered the writ of error dismissed unless within twenty days thereafter the plaintiffs in error should "complete the record and file a supplemental abstract thereof." Within the time allowed a supplemental abstract of record was filed, but no addition to the record whatsoever was supplied, thus leaving the record itself in the state of fatal deficiency which originally prevailed. It is to be observed, notwithstanding that the record and reporter's transcript as filed contain but 88 folios, that the first 26 pages of the supplemental abstract alone purport to abstract 184 folios of matter, apparently pertinent records of the county court, which never have been included in the record here. These anomalies, with the additional irregularities mentioned in our former opinion, still uncorrected, make obvious the failure of the plaintiffs in error to observe the procedural requirements of Rule 112, supra, and as a practical matter, also disclose the impropriety of our attempting to decide the important and far-reaching questions argued upon a record in this state of insufficiency.
Accordingly the writ of error is dismissed. *Page 367